NUMBER 13-13-00097-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI—EDINBURG


RENE GUTIERREZ,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                                       ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      On April 3, 2014, this Court granted appellant’s unopposed motion to abate this

appeal while the State takes up its appeal in 13-13-00183-CR.          The Court ordered

appellant to file an advisory regarding the status of the appeal every six months, and when

applicable, a motion to reinstate the appeal or a motion to dismiss the appeal. Since the

abatement we have not received an advisory.
       The Court hereby orders appellant to file, within fourteen days of the date of this

order, an advisory regarding the status of the appeal and, if applicable, a motion to reinstate

the appeal or a motion to dismiss the appeal.


       It is so ORDERED.


                                                  PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
22nd day of April, 2016.




                                              2